Citation Nr: 1638942	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  12-28 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1962 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A hearing before a Decision Review Officer (DRO) was held in June 2013 and another hearing was held before the Board in June 2014.  Transcripts of the hearings are of record.

The Board most recently remanded this matter in in December 2015 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A chronic lung disorder was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish the presence of a current respiratory disorder that is etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The duty to notify has been met.   See March 2011 VCAA correspondence, the June 2013 DRO and June 2014 Board hearing transcripts.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the May 2015 pulmonary function test (PFT) results were obtained by the RO and included in the record.  The RO also attempted to obtain private medical records from C.M.A. in March 2015 and again in April 2015.  These records were not received.  The Veteran was also informed that he could submit these records but he did not.  The duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  VA satisfied its duty to assist the Veteran by making multiple requests for private records.  See 38 C.F.R. § 3.159(c).  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Merits

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service. 38 C.F.R. § 3.303(d) (2015).

The Veteran provided testimony in a June 2013 hearing before the DRO and again in a June 2014 Board hearing.  At the June 2013 hearing testimony before the DRO, the Veteran testified that he has stress-induced asthma which brings on the COPD.  He reported having inhalers and nasal sprays with corticosteroids to help him breath better.  Regarding his military service, he testified that a part of his job was to detect gasses and alert the troops to provide treatment or decontamination.  He contends the gases he was exposed to have contributed to his lung disorder.

Similarly, the Veteran testified at the June 2014 Board hearing that he believes exposure to chemicals in service may have affected his breathing and contributed to his respiratory disorder.  He described his breathing problems and trying to keep up in the runs and PT in service.  The Veteran also testified that he smoked for roughly ten years.  

VA treatment record dated November 2010 indicated the Veteran was seen for "possible asthmatic bronchitis" and the November 2010 problem list included a diagnosis of acute bronchitis.  Post 2012 VA treatment records and problem lists do not include any notation of acute bronchitis or asthmatic bronchitis.  The April 2015 VA examination provided a diagnosis of asthmatic bronchitis with a date of diagnosis in 2012.  Specifically, the Veteran reported using inhalational treatment for the condition but as of 2012, he had not been experiencing any respiratory problems.  His treatment for the asthmatic bronchitis was therefore discontinued. These diagnoses satisfy the first prong of the service connection claim.

Relating to the second prong of the service connection claim, an in-service incurrence of the disease or injury, a November 1964 Report of Medical Examination for purposes of separation showed no complaints of respiratory difficulties or abnormal lung findings with the Veteran's lungs.  Moreover, the Veteran's November 1964 Report of Medical History for purposes of separation did not reflect findings of lung or respiratory problems, including asthma, or; complaints of shortness of breath, chest pain or chest pressure.  The service treatment records are also silent for any respiratory problems or treatment.

However, the Veteran testified that he served as a mechanic and later as a quartermaster while he was stationed at Fort McClellan.  He competently described working around smoke generators and other chemicals during his active service.  Such is sufficient to meet the second prong of the Shedden analysis.

Regarding a causal relationship between the Veteran's asthma and asthmatic bronchitis and his service, the third prong of the service connection claim, a medical opinion was provided in the April 2015 VA examination.  The examiner opined the respiratory condition was less likely as not caused by or related to his service.  His opinion was based on the current examination, interview with the Veteran, along with service treatment records did not show respiratory complaints, diagnosis or treatment during active service.  There is no competent opinion to the contrary.

The Veteran did not appear for his scheduled chest x-rays that were ordered in connection with the April 2015 examination.  He did, however, attend the PFT testing scheduled in May 2015.  The May 2015 PFT showed normal spirometry, static lung volumes and gas diffusion.  There was no significant change following a bronchodilator.

A VA examiner reviewed the PFT results, and in an April 2016 addendum, indicated the PFT results were normal.  The examiner stated that based on the findings of a normal PFT, there is no objective evidence of a lung disorder or one that would be related to active duty.  

The Veteran's representative argues that the conclusion of a normal PFT is inconsistent with 38 C.F.R. § 4.97 and "all reputable sources", including an attached document from the University of Michigan which discusses reading PFTs. 38 C.F.R. § 4.97 does not provide guidance as to interpreting PFT results for the purpose of establishing respiratory diagnoses.  Moreover, the Board is not competent to evaluate the clinical significance of the test results and defers to the evaluation of the April 2016 medical examiner, which was given probative weight.  See Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991) (Board may not make independent medical assessments).

Nevertheless, the outcome of the appeal does not rest of the question of whether or not the Veteran has a present respiratory disorder.  The Board will accept that the Veteran has or has had a diagnosis of asthma or asthmatic bronchitis at some time during the appeal.  The pertinent question is whether such a disorder is related to his active service.  In that regard, the preponderance of the evidence is against the claim.  The April 2015 examiner presented a well reasoned and thorough opinion, having considered the entire record, including available service treatment records, as well as providing specific medical evidence for the opinions rendered.  

The Veteran's testimony and assertions that his lung disorder was caused by his military service are lay statements that purport to provide a nexus opinion between his service and his condition.  The Board finds the Veteran's statements are not competent for this purpose.  He equally lacks the competence to diagnose COPD, which has not been established anywhere in the medical record including on examination.  Although it is an error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   
In the Jandreau decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's lung disorder was caused by his military service is not something that can be determined by mere observation.  This is a complex medical question in which the Veteran does not have the training to determine a causal connection.

Consequently, the only competent and the most probative evidence of record is the April 2015 VA opinion which determined that there was no relationship between the Veteran's asthma and asthmatic bronchitis and his military service.  The preponderance of evidence is against the claim.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b) (West 2015); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lung disorder is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


